Exhibit 10(ss)

BANK OF AMERICA CORPORATION

Plan Amendments

WHEREAS, Bank of America Corporation (the “Company”) has entered into a
Securities Purchase Agreement with the United Stated Department of Treasury (the
“Agreement”) as part of the Capital Purchase Program under the Emergency
Economic Stabilization Act of 2008 (“EESA”); and

WHEREAS, pursuant to Section 1.2(d)(iv) of the Agreement, the Company is
required to amend its “Benefit Plans” with respect to its “Senior Executive
Officers” (as such terms are defined in the Agreement) to the extent necessary
to comply with Section 111 of EESA; and

WHEREAS, the applicable “Benefit Plans” are the plans in which any Senior
Executive Officer participates, or is eligible to participate, and the
agreements to which any Senior Executive Officer is a party, that either:
(i) provides for incentive or bonus compensation based on the achievement of
performance goals tied to or affected by the Company’s financial results
(“Financial Performance Plans”) or (ii) provides for payments or benefits upon
an “applicable severance from employment” within the meaning of EESA
(“Involuntary Separation Pay Arrangements”);

NOW, THEREFORE, the Company does hereby declare that each Financial Performance
Plan and Involuntary Separation Pay Arrangement is hereby amended effective as
of the date hereof as follows:

1.      Compliance With Section 111 of EESA.  Each Financial Performance Plan
and Involuntary Separation Pay Arrangement is hereby amended by adding the
following provision as a final section to such arrangement:

“Compliance With Section 111 of EESA. Solely to the extent, and for the period,
required by the provisions of Section 111 of the Emergency Economic
Stabilization Act of 2008 (“EESA”) applicable to participants in the Capital
Purchase Program under EESA: (a) each “Senior Executive Officer” within the
meaning of Section 111 of EESA shall be ineligible to receive compensation under
any plan or agreement that provides for incentive or bonus compensation based on
the achievement of performance goals tied to or affected by the Company’s
financial results that the Compensation and Benefits Committee of the Board of
Directors of the Company determines includes incentives for a Senior Executive
Officer to take unnecessary and excessive risks that threaten the value of the
financial institution; (b) each Senior Executive Officer shall be required to
forfeit any bonus or incentive compensation paid to the Senior Executive Officer
based on statements of earnings, gains, or other criteria that are later proven
to be materially inaccurate; and (c) the Company shall be prohibited from making
to each Senior Executive Officer and each Senior Executive Officer shall be
ineligible to receive any “golden parachute payment” in connection with the
Senior Executive Officer’s “applicable severance from employment,” in each case,
within the meaning of Section 111 of EESA.”



--------------------------------------------------------------------------------

2.      Continuation of Affected Plans.  Except as expressly or by necessary
implication amended hereby, each Financial Performance Plan and Involuntary
Separation Pay Arrangement shall continue in full force and effect.

IN WITNESS WHEREOF, Bank of America Corporation has caused this instrument to be
executed by its duly authorized officer as of the 22nd day of October, 2008.

 

BANK OF AMERICA CORPORATION

By:

 

      /s/ J. Steele Alphin

 

J. Steele Alphin, Chief Administrative Officer

Consented and agreed to:

 

  /s/ Kenneth D. Lewis

Kenneth D. Lewis

  /s/ Joe L. Price

Joe L. Price

  /s/ Amy Woods Brinkley

Amy Woods Brinkley

  /s/ Barbara J. Desoer

Barbara J. Desoer

  /s/ Liam E. McGee

Liam E. McGee

  /s/ Brian T. Moynihan

Brian T. Moynihan

 

2



--------------------------------------------------------------------------------

WAIVER

In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or my employer for any changes to my compensation or benefits that are required
to comply with the regulation issued by the Department of the Treasury as
published in the Federal Register on October 20, 2008.

I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the T ARP Capital
Purchase Program.

This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

 

Dated this 28 day of October, 2008

 

By:

/s/